Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with CHUL-WOO LEE on 2/15/2022.

The application has been amended as follows: 

	In the claims:
	1–12. (Canceled)
13. (Currently amended) A communication apparatus comprising:
one or more processors;
a communication unit which is capable of performing a first communication with a partner apparatus via another apparatus forming a wireless network and a second communication with a partner apparatus without via another apparatus; and 
one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to:

determine a wireless channel used in the second communication, in a case where a setting for communication by the communication unit is the first setting and the connection for the first communication has been established after the function for the second communication has been activated, so as to match with the wireless channel used in the first communication; and
continue executing the connection processing for the first communication without cancelling a second setting, in a case where the communication apparatus is instructed by the user to operate in the second setting in which the communication unit is allowed to perform the first communication but is not allowed to perform the second communication, even after the first predetermined time has elapsed since the start of the connection processing.

14. (Currently Amended) The communication apparatus according to claim 13, further comprising a timer 


15. (Previously presented) The communication apparatus according to claim 13, wherein the instructions further cause the communication apparatus to:
execute the connection processing, in a case where a setting for communication by the communication unit is the first setting and the function for the second communication has been activated after the first communication has not been established.

16. (Previously presented) The communication apparatus according to claim 13, wherein the first communication is wireless communication by a wireless LAN complying with IEEE 802.11 standard series.

17. (Previously presented) The communication apparatus according to claim 13, wherein the first communication is wireless communication by an infrastructure mode of a wireless LAN complying with IEEE 802.11 standard series.

18. (Previously presented) The communication apparatus according to claim 13, wherein another apparatus is an access point for performing wireless communication by a wireless LAN complying with IEEE 802.11 standard series.

19. (Previously presented) The communication apparatus according to claim 13, wherein the second communication is communication based on Wi-Fi Direct standard. 

20. (Previously presented) The communication apparatus according to claim 13, wherein the second communication is communication with the partner apparatus functioning as an access point performing wireless communication by a wireless LAN complying with IEEE 802.11 standard series.

21. (Previously presented) The communication apparatus according to claim 13, further comprising at least one of a print unit capable of printing, a scan unit capable of scanning a document, a FAX unit capable of transmitting data by FAX, and a telephone unit that can be used in a case where performing speech communication.

22. (Previously presented) The communication apparatus according to claim 13, wherein a setting for communication by the communication unit further includes a third setting in which the communication unit is allowed to perform the second communication but is not allowed to perform the first communication.

23. (Currently amended) A control method of a communication apparatus including a communication unit which is capable of performing a first communication with a partner apparatus via another apparatus forming a wireless network and a second 
activating a function for the second communication, in a case where the communication apparatus is instructed by a user to operate in a first setting in which the communication unit is allowed to concurrently perform the first communication and second communication, according to elapsing a first predetermined time, which is a time from a start of a connection processing for the first communication in the first setting, while the connection for the first communication has not been established;
determining a wireless channel used in the second communication, in a case where a setting for communication by the communication unit is the first setting and the connection for the first communication has been established after the function for the second communication has been activated, so as to match with the wireless channel used in the first communication; and
continuing executing the connection processing without cancelling a second setting, in a case where the communication apparatus is instructed by the user to operate in the second setting of performing the first communication, but not performing the second communication, even after the first predetermined time has elapsed since the start of the connection processing.

24. (Currently amended) A non-transitory computer-readable storage medium that stores a computer program for causing a computer, of a communication apparatus including a communication unit which is capable of performing a first communication 
activate a function for the second communication, in a case where the communication apparatus is instructed by a user to operate in a first setting in which the communication unit is allowed to concurrently perform the first communication and second communication, according to elapsing a first predetermined time, which is a time from a start of a connection processing for the first communication in the first setting, while the connection for the first communication has not been established;
determine a wireless channel used in the second communication, in a case where a setting for communication by the communication unit is the first setting and the connection for the first communication has been established after the function for the second communication has been activated, so as to match with the wireless channel used in the first communication; and
continue executing the connection processing without cancelling a second setting, in a case where the communication apparatus is instructed by the user to operate in the second setting of performing the first communication, but not performing the second communication, even after the first predetermined time has elapsed since the start of the connection processing.

25. (Canceled) 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 13-24 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claims 13, 23 and 24, a communication apparatus/method/non-transitory computer readable medium comprising:
one or more processors;
a communication unit which is capable of performing a first communication with a partner apparatus via another apparatus forming a wireless network and a second communication with a partner apparatus without via another apparatus; and 
one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to:
activate a function for the second communication, in a case where the communication apparatus is instructed by a user to operate in a first setting in which the communication unit is allowed to concurrently perform the first communication and the second communication, according to elapsing a first predetermined time, which is a time from a start of a connection processing for the first communication in the first setting, while the connection for the first communication has not been established;
determine a wireless channel used in the second communication, in a case where a setting for communication by the communication unit is the first setting and the connection for the first communication has been established after the function for the second communication has been activated, so as to match with the wireless channel used in the first communication; and
continue executing the connection processing for the first communication without cancelling a second setting, in a case where the communication apparatus is instructed by the user to operate in the second setting in which the communication unit is allowed to perform the first communication but is not allowed to perform the second communication, even after the first predetermined time has elapsed since the start of the connection processing…in combination with other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461